 



Exhibit 10.4
Certain information in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

     
(MAXYGEN LOGO) [f40418f4041801.gif]
  Maxygen, Inc.
515 Galveston Drive
Redwood City, CA 94063
650.298.5300 main
650.364.2715 fax
www.maxygen.com

September 11, 2007
Codexis, Inc.
Attn: Doug Sheehy
200 Penobscot Drive
Redwood City, CA 94063

         
 
  Re:   License Agreement effective as of March 28, 2002, by and between
Maxygen, Inc. and Codexis, Inc., as amended (the “Agreement”)

Dear Doug:
This letter confirms that, based on Codexis’ representations in its letter dated
March 30, 2007, Codexis has satisfied the requirements of (i) Section 2.1.6(a)
of the License Agreement for SubField 8, Category (a), set forth on Exhibit G to
the Agreement, and (ii) Section 2.1.6(d) of the Agreement for SubField 8,
Category (b), set forth on Exhibit G to the Agreement.
Accordingly, Maxygen agrees that, as of March 30, 2007, the fuels and fuel
additives (and intermediates thereof) specified below, shall be Supplemental
Products:

  a.   Fuel and/or fuel additives, where Biomass is the starting material for
the applicable fuel and/or fuel additive, including without limitation the
manufacture of compounds (e.g., fermentable sugars) which are intermediates in
the process of producing fuel or fuel additives, where Biomass is the starting
material for the applicable fuel and/or fuel additive and such intermediates are
used solely in the production of fuel or fuel additives, but specifically
excluding the fuels and/or fuel additives in Category (b) below.     b.   Fuel
and/or fuel additives made by the conversion of Biomass-derived oils into such
fuel and/or fuel additives, including without limitation the manufacture of
compounds which are intermediates in the process of converting Biomass-derived
oils into fuel and/or fuel additives, where such intermediates are used solely
in the production of fuel or fuel additives.

For purposes of clarification, “fuel additives” means substances which are
intended to be added to fuel to modify the characteristics of such fuel,
including, for example, biodegradability, combustibility, viscosity and/or
emissions profile.
“Biomass” shall mean [****].
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Notwithstanding the above, no right or license is granted by this letter to
Codexis to use any Enabling Technology to alter or modify any gene(s) of any
Plant to (a) [****], or (b) [****]; provided, however, Codexis may produce in
Category II Plants chemicals that are Supplemental Products as set forth above.
In addition, Maxygen agrees that, in accordance with Section 1.55 of the
Agreement, the Reserved SubField Termination Date for the Modified SubFields
(i.e., SubFields 3, 8, 9 and 10) is extended until the period ending seven
(7) years after the Amendment Date.
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Agreement.
Please indicate Codexis’ agreement to the foregoing by countersigning below.

            Yours sincerely,
      /s/ Michael S. Rabson       Michael S. Rabson           

          UNDERSTOOD AND AGREED
BY CODEXIS, INC.
      By:   /s/ Douglas Sheehy         Name:   Douglas Sheehy        Title:  
VP, General Counsel     

Date: September 12, 2007
 

*   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 